Citation Nr: 0717391	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a stomach condition, as 
secondary to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran participated in tests involving the 
detonation of a nuclear device in service.  

2.  A stomach condition is first shown many years after 
service, and is not shown to be related to events incurred 
during active service, including exposure to ionizing 
radiation.


CONCLUSION OF LAW

Service connection for a stomach disorder, claimed as due to 
ionizing radiation, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished.

If there is a deficiency to error regarding the VA's duties 
to notify and assist, this error is presumed prejudicial to 
the claimant.  See Sanders v. Nicholson, No. 2006-7001, slip 
op. at 18 (Fed. Cir. May 16, 2007).  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  Id.  The veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the service connection claim, 
i.e., the "downstream" issues.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Sanders, supra.

It appears that all known and available records relevant to 
the issue on appeal have been obtained, and the veteran does 
not contend otherwise.  The VA has done everything reasonably 
possible to assist the veteran and the requirements to notify 
and assist the veteran have been met.  

As post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
a VA examination or medical opinion is not needed to resolve 
the claim.  In service connection claims, the VA must provide 
a medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  These criteria are not met in this 
case.

B.  Analysis

The veteran initially contended that his exposure to atomic 
radiation in service, particularly having to drink 
contaminated water, caused his current stomach condition.   A 
"radiation-exposed veteran" is a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" 
includes onsite participation in a test involving the 
detonation of a nuclear device.  38 C.F.R. § 
3.309(d)(3)(ii)(A).  "Onsite participation" means, in part, 
performance of official military duties in connection with 
ships used in direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(A).  The veteran is a "radiation exposed 
veteran" because he participated in nuclear testing during 
Operations Ivy and Castle while serving aboard the USS Estes.  
See 38 C.F.R. §§ 3.309(d)(3)(v)(H), (J), 3.311(b)(1)(i).  

Service connection is not available solely based on exposure 
to ionizing radiation.  However, there are twenty-one types 
of cancer for which service connection is presumed if they 
become manifest in a radiation-exposed veteran.  38 U.S.C.A. 
§ 1112(c).  In addition, certain "radiogenic diseases," such 
as any cancer, posterior subcapsular cataracts and non-
malignant thyroid nodular disease, will be service connected 
provided that certain specified conditions are met.  38 
C.F.R. § 3.311(b).  As the veteran does not have stomach 
cancer, service connection for a stomach condition under 
either 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.311(b) is not 
warranted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  When a 
service-connected disorder causes an increase in disability 
to a non-service-connected condition, such an increase shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition to his claim that contaminated water caused his 
stomach condition, the veteran asserts that the medication he 
takes for his service-connected PTSD aggravates his stomach 
condition.  

There is no competent evidence which shows that the veteran's 
stomach condition, diagnosed as gastroesophageal reflux 
disease (GERD), was incurred during service, including his 
exposure to ionizing radiation.  The first medical evidence 
of any treatment for GERD was in 2003, more than 40 years 
after service, and this lengthy period without treatment 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

In a January 2003 VA progress note, the veteran stated that 
his stomach was very sensitive, and that the many medications 
he took caused gastric pain.  In February 2003, he was 
referred for psychiatric assessment, diagnosed with PTSD, and 
he declined psychiatric medication.  He was subsequently 
given medication for his PTSD.  In January 2004, the veteran 
stated that he was not taking any psychiatric medication; and 
the did not even try the psychiatric medication suggested the 
last visit, as he does not like pills.  In August 2005, the 
veteran's GERD was reported to be doing well on medication, 
and that his PTSD was stable but he did not want to take 
medication for the condition.  The veteran had gastric 
problems due to medication intake before he was given any 
medication for his service-connected disability, and he is 
not currently taking any medication for the service-connected 
PTSD.  Therefore, service connection based on aggravation of 
his GERD by PTSD medication is not warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 
ORDER

Entitlement to service connection for a stomach condition is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


